Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/800,235 filed 2/25/2022 with preliminary amendments has been examined.
Claims 1-97 and 107-122 have been cancelled.
Claims 123-137 have been added.
Claims 98-106, 123-137 are currently pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 98-106, 123-137 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 98 recites:
Receiving a data set regarding a physical, chemical and/or biological aspect of a soil area.
The limitation of receiving a data set regarding a physical, chemical and/or biological aspect of a soil area, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a processing circuit, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the circuit language, receiving in the context of this claim encompasses the user manually determining generic soil measurements/properties based on a generic soil area. Similarly, the limitation of removing and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the circuit language, removing and generating in the context of this claim encompasses the user manually generating a listing of generic soil measurements based on a generic soil area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
collecting generic soil measurements is a method of human activity in commercial activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a processing circuit to perform both the receiving; removing and generating steps. The circuit in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving generic soil properties) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuit  to perform both the receiving; removing and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 99-105 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 99-105 are also directed towards
nonstatutory subject matter.

As per independent claims 106 and 124, these are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 98. The components (i.e., system described in independent claims 106 and 124 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 123 and 125-137 merely add further details of the abstract steps/elements
recited in claim 98 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 123 and 125-137 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 98, 102-103, 105, 124-126, 131-132, 134-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al., US Pub. No. 2003/0066357 A1.

As to claim 98, Upadhyaya discloses a method comprising:
receiving, using a processing circuit and from a sensor, a data set regarding a physical,
chemical and/or biological aspect of a soil area;
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field.;
see also [0048] It will be seen that this invention provides an apparatus and method for analyzing soil compaction and other soil characteristics using force measurements and
producing positional readings at incremental depths in the soil profile that allow field maps to be created.;
see also [0019] By way of example, and not of limitation, a profile sensor apparatus according to the present invention generally comprises a tine that is drawn vertically through the soil at depths of up to approximately 60 centimeters that provides a platform for a variety of sensors.)

removing, using the processing circuit and from the data set, a redundant data portion,
(Upadhyaya teaches eliminating redundant data see [0078] Note that if the ground speed is held constant and the soil texture is the same within the test plots, both the
velocity v and soil texture 1;, variables can be eliminated.)

wherein the processing circuit enhances a remaining set of data that is not the redundant data portion; 
(Upadhyaya [0142] The tine and support apparatus may also carry other sensors that can provide coordinated data with the cutting data. For example, depth sensors, moisture sensors and field position sensors, known in the art, can also be used to provide additional data for correlation.)

and
generating a visualization of the set of data that is not redundant data, wherein the data that
is not redundant data provides a data set reflecting a soil compaction measurement within the soil area, wherein the soil area is not deeper than 36 inches from a surface of the soil area
(Upadhyaya [0048] It will be seen that this invention provides an apparatus and method for analyzing soil compaction and other soil characteristics using force measurements and
producing positional readings at incremental depths in the soil profile that allow field maps to be created.; see also [0027] Another object of the invention is to provide a soil compaction map with respect to soil depth and field position.; see also [0024] A map of the field at various depths may also be created from the obtained data and correlated surface positions within the field in one embodiment;
see also Upadhyaya [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply soil mapping using sensors as taught by Upadhyaya since it was known in the art that soil profile systems provide soil compaction data for a particular field can be monitored in a variety of ways and a history of the field can be compiled, where for example, differences soil compaction level evaluated and compared with other readings during different stages of the growing season for a particular crop as well as from season to season and the effectiveness of changes in tillage and irrigation practices or increases or decreases in organic matter percentages, and the like can be evaluated and optimized where intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed and that the readings and maps produced by the instant invention can be useful with other precision farming techniques where for example, this sensor can be used to detect the presence of hard layers within the soil throughout the field and the tillage frequency and depths can be adjusted on a site-specific basis leading to prescription tillage where prescription tillage can reduce tillage energy requirements and reduce soil erosion potential. (Upadhyaya [0055]).


As to claim 102, Upadhyaya discloses the method of claim 98, wherein the visualization of the set of data determines a tillage program
(Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this sensor can be used to detect the presence of hard layers within the soil throughout the field. Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion potential.).

As to claim 103, Upadhyaya discloses the method of claim 102, wherein the measurement of soil compaction is used to determine a soil tillage prescription (Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this sensor can be used to detect the presence of hard layers within the soil throughout the field. Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion potential.).

As to claim 105, Upadhyaya discloses the method of claim 104, wherein the at least two dimensions further comprise depth and density of the soil area, and 
wherein the visualization further comprising at least one other dimension
(Upadhyaya Fig. 5 and [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions
See also [0049] In another embodiment, the data acquisition unit 38 is a computer. Software programming can be used to compute and graphically display the readings from load sensing
elements 22. For example, the software can compare the current readings with prior readings within the same fields and locate areas of statistical differences for display in a three-dimensional display 42. Alternatively, the data can be presented in textual form on display 42.).


As to claim 124, Upadhyaya discloses a processing device, comprising:
a processing circuit; and a memory that is coupled to the processing circuit and that includes instructions that, when executed by the processing circuit, 
(Upadhyaya [0049] In another embodiment, the data acquisition unit 38 is a computer. Software programming can be used to compute and graphically display the readings from load sensing
elements 22.)
causes the processing circuit to:
receive, from a location device, geographic location data corresponding to a location of the
processing circuit;
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.)

receive, from a sensor that is proximate the processing circuit, data relating to a physical,
chemical and/or biological characteristic of a soil area; 
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.)

and
generate location associated data that relates the geographic location data to the physical,
chemical and/or biological characteristic of the soil area at respective locations corresponding to
the geographic location data
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.).

As to claim 125, Upadhyaya discloses the processing device of Claim 124, wherein the data relating to the physical, chemical and/or biological characteristic of the soil correlates to a degree of soil compaction
(Upadhyaya [0015] The present invention is directed to an agricultural soil profile sensor apparatus and method for providing field position relevant measurements of soil compaction and other soil characteristics with respect to soil depth in real-time.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and bulk density in clayey, loamy, and sandy soil conditions;
See also [0142] Thus, it ca □ be seen that the present invention provides an apparatus and method for quantifying soil compaction throughout a field of any type of soil using a tine
or tines to provide soil cutting data. The tine and support apparatus may also carry other sensors that can provide coordinated data with the cutting data.).


As to claim 126, Upadhyaya discloses the processing device of Claim 124, wherein the soil area comprises a plurality of soil area elements, wherein each soil area element corresponds to a specific geographic location and a corresponding location associated soil compaction data value
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.;
see also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions).

As to claim 131, Upadhyaya discloses the processing device of Claim 124, wherein the processing circuit is further configured to generate a tillage prescription plan for the soil area that is based on location associated soil compaction data (Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this sensor can be used to detect the presence of hard layers within the soil throughout the field. Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion potential.).

As to claim 132, Upadhyaya discloses the processing device of Claim 131, wherein the tillage prescription plan comprises three-dimensional tillage data that defines a location corresponding to a portion of the soil area and a tilling depth that corresponds to the location
(Upadhyaya abstract: A profile sensor and method for mapping the variability in soil compaction and soil characteristics with respect to depth.;
See also Fig. 5 and [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions;
see also Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.).

As to claim 134, Upadhyaya discloses the processing device of Claim 124, wherein the processing circuit is further configured to generate the location associated physical, chemical and/or biological characteristic data of the soil and to generate a tillage prescription plan for the soil area that is based on the location associated physical, chemical and/or biological characteristic data
(Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this sensor can be used to detect the presence of hard layers within the soil throughout the field. Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion potential.).

As to claim 135, Upadhyaya discloses the processing device of Claim 124, wherein the sensor comprises a plurality of sensors that includes a first sensor that comprises a first sensor technology and a second sensor that comprises a second sensor technology that is different from the first sensor technology (Upadhyaya [0142) Thus, it can be seen that the present invention provides an apparatus and method for quantifying soil compaction throughout a field of any type of soil using a tine or tines to provide soil cutting data. The tine and support apparatus may also carry other sensors that can provide coordinated data with the cutting data. For example, depth sensors, moisture sensors and field position sensors, known in the art, can also be used to provide additional data for correlation.;
See also [0022] The tine may also have other sensors located above or below ground. For example, temperature sensors, depth sensors, moisture sensors, salinity sensors and field position sensors and the like may be used to provide additional data for a field profile over a growing season or in the short term. Additional sensors may also be located on the vehicle.).


Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al., US Pub. No. 2003/0066357 A1, in view of Blank et al., US Pub. No. US 2018/0120133.

As to claim 106, Upadhyaya  discloses a tillage vehicle comprising:
a vehicle that is configured to travel over a soil area;
(Upadhyaya [0022] The tine may also have other sensors located above or below ground. For example, temperature sensors, depth sensors, moisture sensors, salinity sensors and field position sensors and the like may be used to provide additional data for a field profile over a growing season or in the short term. Additional sensors may also be located on the vehicle.;
See also [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.)

a tilling implement that is configured to implement a tilling prescription plan that identifies
tilling depths corresponding to different areas of the soil areas;
(Upadhyaya abstract: A profile sensor and method for mapping the variability in soil compaction and soil characteristics with respect to depth.;
See also Fig. 5 and [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions;
see also Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.)

a location device that is configured to provide geographic location data corresponding to
the tillage vehicle;
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.)

at least one sensor that is caused to move above a surface of the soil area as the vehicle
travels thereon and to generate data relating to a physical, chemical and/or biological characteristic of the soil corresponding to the soil area; 
(Upadhyaya [0022] The tine may also have other sensors located above or below ground. For example, temperature sensors, depth sensors, moisture sensors, salinity sensors and field position sensors and the like may be used to provide additional data for a field profile over a growing season or in the short term. Additional sensors may also be located on the vehicle.; see also [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like.)

and
a processing circuit that is communicatively coupled to the at least one sensor, to the
location device, and to the tillage implement and that is configured to receive the geographic
location data and the data relating to the physical, chemical and/or biological characteristic of the soil, 
(Upadhyaya [0051] In one embodiment, the data acquisition unit 38 is operably coupled to other sensors 46 located on a vehicle or implement platform or the tine assembly itself. Such sensors
46 may include position sensors including sub-meter GPS sensors as well as temperature sensors, alkalinity sensors, speed sensors such as radar and moisture sensors and the
like. Measurements from these sensors 46 are also acquired by the data acquisition unit 38 and preferably recorded and displayed by display 42 in real-time or logged for further analysis away from the field. Preferably, the sensor measurements are correlated with the field position points from the GPS or determined mathematically with speed and time. Sensor readings will have a field position component in this embodiment.)

and to generate the tilling prescription plan for use by the tilling implement based on the data relating to the physical, chemical and/or biological characteristic of the soil.,
(Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other
sensor data can be observed. It can be seen that the readings and maps produced by the
instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.).

and
wherein the tilling implement that is at a rear portion of the vehicle and is configured to
vary the tilling depth of the soil area behind the vehicle.
 (Upadhyaya [0055] For example, this sensor can be used to detect the presence of hard layers within the soil throughout the field. Tillage frequency and depths can be adjusted on a
site-specific basis leading to prescription tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion potential)

Upadhyaya does not disclose:
wherein the at least one sensor is located on a front of the vehicle and is configured to
generate the data corresponding to the soil area in the front of the vehicle,
however, Blank discloses:
wherein the at least one sensor is located on a front of the vehicle and is configured to
generate the data corresponding to the soil area in the front of the vehicle,
(Blank teaches analyzing/calibrating sensors of various/custom locations, including front see Fig. 4 see also [0116] Machine configuration logic 263 can also identify a similitude of various different sensors based upon the machine configuration. This is indicated by block 376.;
see also [0112] FIG. 9 is a flow diagram illustrating one example of the operation of agricultural machine 100 in identifying a similitude among various sensors so that post calibration
processes and correction processes can be performed by weighting the data of similar sensors higher, when calibrating those sensors, than the data from sensors that are not as
similar to the sensor being calibrated. For instance, as briefly described above with respect to FIG. 4, it may be that sensors 252H and 260A are more similar to one another than
sensors 252H and 252A, even though sensors 252H and 252A are on the same implement while 252H and 260A are not. This is because sensors 252H and 260A are on ground
engaging elements that are treating soil that is closely proximate each other.;
see also Blank [0146] For example, a tillage machine 600 includes tillage depth sensors 608 which may be disposed in a variety of locations on the machine but which are particularly illustratively disposed at or near disks 602. The tillage depth sensors 608 may sense a depth of the disk 602 within a ground surface, and provide the sensed data to other monitoring logic 130 of operational parameter monitoring system 118.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply sensor location calibration since it was known in the art that field sensor systems provide for a calibration system that reduces the amount of manual steps involved in performing a calibration, decreases the operator time that is required to perform a calibration sequence, reduces calibration-induced offsets within a single machine, reduces machine-to-machine calibration bias, and/or provides more accurate sensed data, which leads to more accurate agronomic maps, improved agronomic decision making, and/or improved
operational performance. (Blank [0034]).

Claim(s) 99, 100-101, 127, 128, 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al., US Pub. No. 2003/0066357 A1, in view of Stoller et al., US Pub. No. 2021/0190754.
As to claim 99, Upadhyaya does not disclose:
wherein the sensor is a ground penetrating radar;

However, Stoller discloses the method of claim 98, wherein the sensor is a ground penetrating radar (Stoller [0036] The work layer sensor 100 for generating the work layer image 110 may comprise a ground penetrating radar system, an ultrasound system, an audible range sound system, an electrical current system or any other suitable system for generating an electromagnetic field 102 through the work layer 104 to produce the work layer image 110. It should be understood that the depth and width of the work layer 104 may vary depending on the agricultural implement and operation being performed.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply seismic/sound and radar sensors for tilling measuring systems as taught by Stoller since it was known in the art that soil profile systems provide a work layer sensor for generating the work layer image may comprise a ground penetrating radar system, an ultrasound system, an audible range sound system, an electrical current system or any other suitable system for generating an electromagnetic field through the work layer to produce the work layer image (Stoller [0036]).

As to claim 100, Stoller discloses under the rationale above,
the method of claim 98, wherein the sensor comprises a ground penetrating radar 
and an electromagnetic induction device; 
(Stoller [0036] The work layer sensor 100 for generating the work layer image 110 may comprise a ground penetrating radar system, an ultrasound system, an audible range sound system, an electrical current system or any other suitable system for generating an electromagnetic field 102 through the work layer 104 to produce the work layer image 110. It should be understood that the depth and width of the work layer 104 may vary depending on the agricultural implement and operation being performed.).

As to claim 127, Stoller discloses under the rationale above the processing device of Claim 124, wherein the sensor comprises a noninvasive sensor relative to the surface of the soil area
(Stoller [0036] The work layer sensor 100 for generating the work layer image 110 may comprise a ground penetrating radar system, an ultrasound system, an audible range sound system, an electrical current system or any other suitable system for generating an electromagnetic field 102 through the work layer 104 to produce the work layer image 110. It should be understood that the depth and width of the work layer 104 may vary depending on the agricultural implement and operation being performed.).

As to claim 101, Stoller discloses under the rationale above the method of claim 98, wherein the sensor comprises a ground penetrating radar and a seismic transmission device
(Stoller [0036] The work layer sensor 100 for generating the work layer image 110 may comprise a ground penetrating radar system, an ultrasound system, an audible range sound system, an electrical current system or any other suitable system for generating an electromagnetic field 102 through the work layer 104 to produce the work layer image 110. It should be understood that the depth and width of the work layer 104 may vary depending on the agricultural implement and operation being performed.).

As to claim 128, Stoller discloses under the rationale above the processing device of Claim 124, wherein the location associated data comprises location associated soil compaction data that comprises elevation data corresponding to soil compaction 
(Stoller [0080] In another embodiment, a numeric display (e.g., average or current value) and spatial mapping of depth of soil density change can be provided on an implement (e.g., on a planter, a tillage tool, combine, sprayer, on a tractor pulling a grain wagon, or a tractor pulling any implement). The implement includes a sensor ( e.g., radar, electrical
conductivity (EC), electromagnetic (EM), force probe, etc.) to measure or calculate one or more soil density variabilities (e.g., 0" to 4", 4" to 12", 0" to 10", 0 to 20", etc.). In one
example, the implement can provide a numeric display of the above information that is measured by a sensor and calculated by a sensor or another device;
see also [0135] In one exan1ple of a seventh embodiment as illustrated in FIG. 27, a method 2700 of measuring soil characteristics in a field comprises traversing an implement across a field at operation 2702. A radar transceiver or a combination of radar transmitter and a radar receiver is disposed on the implement for sensing soil characteristics of the field. At operation 2704, the method includes measuring, with the implement, a depth of a first density layer at geo-referenced locations in the field and storing the depth of the first density layer at each geo-referenced location in memory.)

As to claim 133, Stoller discloses under the rationale above the processing device of Claim 131, wherein the processing circuit is further configured to transmit tillage prescription data to a tilling vehicle that includes a tilling implement, wherein the tilling vehicle and/or the tilling implement are configured to implement the tillage prescription plan by varying tillage depth based on a tilling location (Stoller (0076] For the tillage implements and sidedress or inground fertilization tools, actuators on these implements can be automatically controlled to adjust depth of the tillage tools or the monitor 300 can be programmed to provide feedback or recommendations to the operator to manually adjust or remotely adjust the actuators as described above
with respect to the planter application. For example, if the feedback or recommendations to the operator indicate that the depth of the tillage tools should be adjusted, an actuator
associated with ground engaging wheels supporting the toolbar or a section of the toolbar may be actuated to raise or lower the toolbar to decrease or increase the depth of
penetration of the toolbars. 
[0076] Alternatively, separate actuators may be associated with individual tillage tools to adjust the depth of the individual tillage tools. As another example, if the work layer images indicate that the implement is approaching more dense or compact soil, actuators associated
to adjust downforce or pressure may be actuated to increase the downforce as the implement passes through the more dense or compact soil.;
see also [0121] a plurality of soil layers differing by density; a depth of a transition from a first soil layer to a second soil layer based on density of each layer; a magnitude of a density layer difference between soil layers; a rate of change of soil density across a depth of soil; soil
density variability; soil surface roughness; residue mat thickness; and a density at a soil layer.).


Claim(s) 104, 123, 129-130, 136-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyaya et al., US Pub. No. 2003/0066357 A1, in view of Mewes et al., US Pub. No. 2016/0247079 A1.

As to claim 104, Upadhyaya discloses:
a visualization of the data set, the visualization depicting the bulk density of the soil area,
(Upadhyaya Fig. 5 and [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions;
see also Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.)
and the visualization displayed in at least two dimensions; 
(Upadhyaya [0048] It will be seen that this invention provides an apparatus and method for
analyzing soil compaction and other soil characteristics using force measurements and
producing positional readings at incremental depths in the soil profile that allow field maps to be
created.; see also [0027] Another object of the invention is to provide a soil compaction map
with respect to soil depth and field position.; see also [0024] A map of the field at various depths
may also be created from the obtained data and correlated surface positions within the field in
one embodiment)
and
a prescription for tilling the soil area based on the visualization of the data set;
(Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other
sensor data can be observed. It can be seen that the readings and maps produced by the
instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.).

Upadhyaya does not disclose:
wherein the data set regarding the physical,
chemical and/or biological aspect of the soil is analyzed with a neural network, wherein the neural network comprises:
a training set that comprises a data set regarding the soil area, the data set comprising
weather, physical, chemical, structural, topographical, and/or geographical data;


However, Mewes discloses the method of claim 98, wherein the data set regarding the physical,
chemical and/or biological aspect of the soil is analyzed with a neural network, 
(Mewes [0046] The artificial intelligence modeling layer 143 may apply techniques that include, but are not limited to, k-nearest neighbor (KNN), logistic regression, support vector machines or networks (SVM), and one or more neural networks. Regardless, the use of artificial intelligence in the field accessibility modeling framework 100 of the present invention enhances the utility of physical and empirical agronomic models 142 by automatically and heuristically constructing
appropriate relationships, mathematical or otherwise, relative to the complex interactions between soils and growing and maturing plants, the field environment in which they reside,
the underlying processes and characteristics, and the observational input data 119 made available)

wherein the neural network comprises:
a training set that comprises a data set regarding the soil area, the data set comprising
weather, physical, chemical, structural, topographical, and/or geographical data;
(Mewes [0088] Each time this information is provided, the associated predictive metadata, weather data, and land surface model data, in addition to the related crop, soil and field characteristics, can be captured and stored alongside the user-indicated condition. This information can then be pooled over time, either within a field or across fields, and for a user or across a pool of users, to serve as the training dataset for the development of AI systems (using, for example, neural networks, decision trees, or k-nearest neighbor models). Thus, the artificial intelligence systems contemplated in the present invention are capable of learning the relationships between workability, trafficability, and the input weather and soil condition data it has to work with at any given time and location.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply neural network analysis systems to agriculture as taught by Mewes since it was known in the art that field analysis systems provide a field accessibility modeling tool that is configured to utilize such models to simulate an expected soil response to information comprised of the input data and the diagnosed, predicted, and/or forecasted weather conditions for the particular field and that relationships may be identified and developed in such a combined analysis by training the layer of artificial intelligence to continually analyze to input data using the observed and reported data of field conditions and soil properties where the
artificial intelligence module may use this observed and reported data of field conditions and soil properties, together with the associated input data, to build a more comprehensive dataset that can be used to make far-reaching improvements to the agronomic models of physical and
empirical characteristics for diagnosing and predicting the underlying soil condition and the artificial intelligence layer can be applied to an adequately-sized dataset to draw automatic associations and identify relationships between the available external data and the soil condition, effectively yielding a customized model for simulating the soil condition in a particular field (Mewes [0044-0045]).


As to claim 123, Mewes discloses under the rationale above the method of claim 98, wherein the data set regarding the physical, chemical and/or biological aspect of the soil is analyzed using machine learning, 
(Mewes [0046] The artificial intelligence modeling layer 143 may apply techniques that include, but are not limited to, k-nearest neighbor (KNN), logistic regression, support vector machines or networks (SVM), and one or more neural networks. Regardless, the use of artificial intelligence in the field accessibility modeling framework 100 of the present invention enhances the utility of physical and empirical agronomic models 142 by automatically and heuristically constructing
appropriate relationships, mathematical or otherwise, relative to the complex interactions between soils and growing and maturing plants, the field environment in which they reside,
the underlying processes and characteristics, and the observational input data 119 made available)wherein the machine learning comprises:
a training set that comprises a data set regarding the soil area, the data set comprising
weather, physical, chemical, structural, topographical, and/or geographical data;
(Mewes [0088] Each time this information is provided, the associated predictive metadata, weather data, and land surface model data, in addition to the related crop, soil and field characteristics, can be captured and stored alongside the user-indicated condition. This information can then be pooled over time, either within a field or across fields, and for a user or across a pool of users, to serve as the training dataset for the development of AI systems (using, for example, neural networks, decision trees, or k-nearest neighbor models). Thus, the artificial intelligence systems contemplated in the present invention are capable of learning the relationships between workability, trafficability, and the input weather and soil condition data it has to work with at any given time and location.)

And Upadhyaya discloses:
a visualization of the data set, the visualization depicting the bulk density of the soil area,
and the visualization displayed in at least two dimensions; 
(Upadhyaya Fig. 5 and [0104] For purposes of comparison, the moisture content and bulk density of the soil in the various sub-plots at the time of the tests were determined at depths up to 60 cm.;
See also [0141] Accordingly, the output of the soil compaction profile sensor depended on the location of the sensing element within the soil profile, soil moisture content, and
bulk density in clayey, loamy, and sandy soil conditions;
see also Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other sensor data can be observed. It can be seen that the readings and maps produced by the instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.)
and
a prescription for tilling the soil area based on the visualization of the data set.
(Upadhyaya [0055] Intra-seasonal and inter-seasonal trends relating to compaction, and other
sensor data can be observed. It can be seen that the readings and maps produced by the
instant invention can be useful with other precision farming techniques. For example, this
sensor can be used to detect the presence of hard layers within the soil throughout the field.
Tillage frequency and depths can be adjusted on a site-specific basis leading to prescription
tillage. Prescription tillage can reduce tillage energy requirements and reduce soil erosion
potential.).

As to claim 129, Mewes discloses under the rationale above the processing device of Claim 124, wherein the processing circuit is on a vehicle, and wherein the vehicle comprises an airborne vehicle and is configured to fly over the soil area based on self-generated lift
(Mewes [0031] Observations and reported data of field conditions and soil properties 119 may also be acquired from analysis of imagery data 122, such as remotely-sensed satellite imagery data and remotely-captured drone imagery data captured from orbiting satellites or remotely-powered vehicles that provide details at a field-level resolution when processed.).


As to claim 130, Mewes discloses under the rationale above the processing device of Claim 129, wherein the airborne vehicle is configured to fly over the soil area in a pattern that is defined by a coverage plan that is based on the geographic location data (Mewes [0085] Further, the mere act of collecting and reporting this data does not in itself provide the ability to develop models based on the data. Observations of the more readily-obtainable predictive data associated with each of these measurements must also be captured, and observations that relate to one another in terms of location or time should be stored in such a way that permits them to be tied together as appropriate to provide more meaningful insight into a problem than a single observation can provide by itself ( e.g., a time-series of moisture samples from the same field may be more revealing
than a completely random set of unrelated samples from various locations and times).;
see also [0032] It is to be understood that observations and reported data of field conditions and soil properties 119 ingested into the present invention may include one or more of actual measurements of real-time, experienced field/soil conditions, crowd-sourced (anonymous or identified) observational data, vehicular data, and image-based data. Vehicular data, as suggested above, may be generated from one or more vehicle based sensing systems, including those systems coupled to computing systems configured on farm equipment, or those systems configured to gather weather, field and soil conditions from mobile devices present within vehicles).

As to claim 136, Mewes discloses the processing device of Claim 124, wherein the physical, chemical and/or biological characteristic of the soil area comprises soil tilth 
(Mewes [0032] Regardless of the source, the present invention contemplates that observations and reported data of field conditions and soil properties 119 are indicative of a temporal variability of soil moisture content, and have impact on one or more of soil compaction and structural capacity for access to and support for agricultural equipment, soil tilth and soil mechanical strength, and conditions that produce freezing and thawing cycles in soils.;
See also [0052] The soil state assessment and translation 144 module also generates a profile of soil tilth and mechanical strength 147, which relates to interactions between particles within the various horizons comprising a soil's profile, and a soil's resulting capacity for particular cultivation activities such as tillage,;
And [0053] Tilth refers to a physical condition of soil and is strongly associated with its suitability for planting or growing a crop. Factors that determine tilth include the formation and stability of aggregated soil particles, moisture content, degree of aeration, rate of water infiltration and drainage.).

As to claim 137, Mewes discloses the processing device of Claim 124, wherein the physical, chemical and/or biological characteristic of the soil area comprises soil aggregate stability
(Mewes [0053] Tilth refers to a physical condition of soil and is strongly associated with its suitability for planting or growing a crop. Factors that determine tilth include the formation and stability of aggregated soil particles, moisture content, degree of aeration, rate of water infiltration and drainage.;
See also [0095] Additional field characteristics, such as surface and subsurface drainage and irrigation properties, may also be used within the land surface models and the artificial intelligence systems to greatly improve the accuracy and prediction of soil conditions. As noted above, these types of field characteristics play a role in defining the structural stability,).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Raper et al., Article: “SENSING HARD PAN DEPTH WITH GROUND-PENETRATING RADAR”. Published by the American Society of Agricultural and Biological Engineers, St. Joseph, Michigan www.asabe.org
Full-text Available at: https://elibrary.asabe.org/abstract.asp?aid=31291
Citation:  Transactions of the ASAE. 33 (1): 0041-0046. (doi: 10.13031/2013.31291) @1990
Authors:   R. L. Raper, L. E. Asmussen, J. B. Powell; teaches Raper, at Conclusions, P. 45: This experiment showed that the depth of the hard pan in two soils at the NSDL could be closely predicted by using a ground-penetrating radar. Although moisture had been thought to be a very important variable in the use of this device, different moisture contents when moisture was uniform throughout the soil profile didn't affect GPR results. However, the presence of a wetting front and moisture bands could complicate the use of GPR. Soil moisture near field capacity could also provide problems, but the soil probably would not be trafficable to obtain GPR readings under this condition. GPR was used successfully to predict the depth of hard pan in the Norfolk sandy loam soil.


And Bassett et al., US Pub. No.: 2013/0248212, teaches an agricultural implement includes at least one row unit having a plurality of support members, each of which is pivotably coupled to an attachment frame or another of the support members to permit vertical pivoting vertical movement of the support members, and a plurality of soil-engaging tools, each of which is coupled to at least one of the support members. A plurality of hydraulic cylinders are coupled to the support members for urging the support members downwardly toward the soil. A plurality of controllable pressure control valves are coupled to the hydraulic cylinders for controlling
the pressure of hydraulic fluid supplied to the cylinders. A plurality of sensors produce electrical signals corresponding to predetermined conditions, and a controller is coupled to the sensor and the controllable pressure control valves. The controller receives the electrical signals from the sensors and produces control signals for controlling the pressure control valves.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152